DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 06/18/2020 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Claim 6 recites in line 1 “transmitting a measurement report” and it should be “transmitting the measurement report”.
Claim 16 recites in line 3 “with the schedule” and it should be “with a schedule”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 11-14, 16 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunttila et al. (WO 2015/063253) (provided in the IDS), hereinafter “Lunttila”.

As to claim 1, Lunttila teaches a method of wireless communication performed by a child node (Lunttila, Fig. 2, [0059], a method performed by a UE), comprising: 
receiving an indication of a plurality of sets of reference signal identifiers (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the UE detects the PCI transmitted by a cell, where the PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells), wherein each set of reference signal identifiers of the plurality of sets of reference signal identifiers identifies reference signals of candidate neighbor nodes associated with the set (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], each PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells, which indicates different PCIs), wherein each candidate neighbor node associated with the set is in a same operating mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the UE verifies whether the discovery signal is sent by an active or a dormant cell. The UE determines that the cells are dormant); and 
(Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the UE sends a measurement report to the eNB based on the reference signals (PRS) and SIBx received from each cell with corresponding PCI).

As to claim 2, Lunttila teaches wherein the plurality of sets of reference signal identifiers include a first set of reference signal identifiers associated with candidate neighbor nodes in an active mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the PRS information is transmitted by the cell to the UE for verifying the active cell status of different neighboring eNBs or cells. [0054], a given discovery signal (PRS) is used for an active cell) and a second set of reference signal identifiers associated with candidate neighbor nodes in a power-saving mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the PRS information is transmitted by the cell to the UE for verifying the dormant cell status of different neighboring eNBs or cells. [0054], a given discovery signal (PRS) is used for a dormant cell)).

As to claim 3, Lunttila teaches further comprising: 
receiving, from a control node, a first configuration associated with the first set of reference signal identifiers and a second configuration associated with the second set of reference signal identifiers (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], Fig. 3, [0065], [0069], the PRS information is transmitted by the cell/eNB to the UE for verifying the active cell status of different neighboring eNBs or cells. [0054], a given discovery signal (PRS) is used for an active cell, and a given discovery signal (PRS) is used for a dormant cell).

As to claim 4, Lunttila teaches wherein transmitting the measurement report comprises: 
transmitting a measurement report including measurements of reference signals identified in the first set of reference signal identifiers based at least in part on the first (Lunttila, [0054], Fig. 2, [0062]-[0063], [0069], the UE transmits a measurement report based on the discovery signals (PRS) information received from the cell/eNB, where the measurement report reports active cells/eNBs); and 
transmitting a measurement report including measurements of reference signals identified in the second set of reference signal identifiers based at least in part on the second configuration (Lunttila, [0054], Fig. 2, [0062]-[0063], [0069], the UE transmits another measurement report based on the discovery signals (PRS) information received from the cell/eNB, where the another measurement report reports dormant cells/eNBs).

As to claim 5, Lunttila teaches wherein the first configuration includes a first measurement configuration and a first reporting configuration (Lunttila, [0053]-[0055], [0058], [0062], the cell indicates expected values for PRS to be used by the UE to measure and report the measurement report, where the measurements and report are for cells that are not dormant. The UE performs the report based on eNB configuration), and wherein the second configuration includes a second measurement configuration and a second reporting configuration (Lunttila, [0053]-[0055], [0058], [0062], the cell indicates expected values for PRS to be used by the UE to measure and report the measurement report, where the measurements and report are for cells that are dormant. The UE performs the report based on eNB configuration).

As to claim 6, Lunttila teaches wherein transmitting a measurement report including a measurement value of a reference signal identified in the second set of reference signal identifiers is based at least in part on one or more measurement values of reference signals identified in the first set of reference signal identifiers or one or more other sets of reference signal identifiers (Lunttila, [0054], [0058], Fig. 2, [0060], [0062], the UE verifies whether the discovery signal is transmitted by an active or a dormant cell. The UE performs the measurement report for multiple cells/eNBs. The reporting includes CSI-RS RSRP with existing CSI-RS patterns which are accompanied with a specific CSI-RS muting pattern indication. The existing CSI-RS patterns indicates a measurement configuration with no muting, and the accompanied specific CSI-RS muting pattern indicates a modified configuration with the muting pattern based on the configuration with no muting).

As to claim 8, Lunttila teaches further comprising: 
receiving an update to the plurality of sets of reference signal identifiers based at least in part on a determination that one or more candidate neighbor nodes has changed operating modes (Lunttila, [0037], [0040]-[0041], [0048], Fig. 2, [0057]-[0062], Fig. 3, [0065], [0068]-[0069], the network determines that that dormant cells are to be reactivated. The UE receives from the cell/eNB PCI and configuration information for discovery signals (PRS, CSI-RS, etc.) and measurements associated with neighboring eNBs/cells, where neighboring eNBs/cells have change from dormant to active).

As to claim 9, Lunttila teaches further comprising: 
transmitting a second measurement report based at least in part on measuring one or more reference signals identified in the update to the plurality of sets of reference signal identifiers (Lunttila, [0037], [0040]-[0041], [0048], Fig. 2, [0057]-[0062], Fig. 3, [0065], [0068]-[0069], the UE sends a measurement report to the eNB based on the reference signals (PRS) and SIBx received from each cell with corresponding PCI. The network reactivates dormant cells based on a measurement report received from the UE. The UE transmits a measurement report to the eNB for a cell that is active (or reactivated)).

As to claim 10, Lunttila teaches further comprising: 
receiving, from a control node, an indication of a transmission schedule for a candidate neighbor node indicating a schedule of transmissions of reference signals associated with the (Lunttila, [0054], [0055], the eNB configures the UE to search for dormant and active cells via RSRP, RSRP, PRS, CSI-RS, etc. [0057], Fig. 3, [0065], [0067], the eNB transmits X2 signaling to the eNBs/UE with information indicating the location associated with dormant cell discovery procedure for dormant cells, such as a discovery signal (CRS, CSI-RS, PRS) located in a fixed subframe), 
wherein measuring one or more reference signals identified in the plurality of sets of reference signal identifiers associated with the candidate neighbor node is based at least in part on receiving the indication of the transmission schedule for the candidate neighbor node (Lunttila, [0054], [0055], the eNB configures the UE to search for dormant and active cells via RSRP, RSRP, PRS, CSI-RS, etc. [0057], Fig. 3, [0065], [0067], the eNB transmits X2 signaling to the eNBs/UE with information indicating the location associated with dormant cell discovery procedure for dormant cells, such as a discovery signal (CRS, CSI-RS, PRS) located in a fixed subframe. The UE performs the measurements based on the discovery signals (CRS, CSI-RS, PRS) and SIBx received from each cell with corresponding PCI at the location indicated (subframe), and transmits the measurement report to the eNB).

As to claim 11, Lunttila teaches a method of wireless communication performed by a control node (Lunttila, Fig. 2, [0059], Fig. 3, [0064], a method performed by an eNB in communication with a UE), comprising: 
transmitting, to a child node, a plurality of sets of reference signal identifiers (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], Fig. 3, [0069], the UE detects the PCI transmitted by a cell/eNB, where the PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells), wherein each set of reference signal identifiers of the plurality of sets of reference signal identifiers identifies reference signals of candidate neighbor nodes associated with the set (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], Fig. 3, [0069], each PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells, which indicates different PCIs), wherein each candidate neighbor node associated with the set is in a same operating mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], Fig. 3, [0069], the UE verifies whether the discovery signal is sent by an active or a dormant cell. The UE determines that the cells are dormant); 
receiving, from the child node, a measurement report based at least in part on the plurality of sets of reference signal identifiers (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], Fig. 3, [0069], the UE sends a measurement report to the eNB based on the reference signals (PRS) and SIBx received from each cell with corresponding PCI); and 
performing an action based at least in part on receiving the measurement report (Lunttila, [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated).

As to claim 12, Lunttila teaches wherein the control node is a serving node of the child node, a wireless node connected to the serving node and the candidate neighbor nodes, or a central unit (Lunttila, [0069], Fig. 4, [0072], the eNB is a serving node of the UE, and the eNB is connected to other eNBs. Additionally, the eNB acts as a central unit for the UE).

As to claim 13, Lunttila teaches wherein the plurality of sets of reference signal identifiers include a first set of reference signal identifiers associated with candidate neighbor nodes in an active mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the PRS information is transmitted by the cell to the UE for verifying the active cell status of different neighboring eNBs or cells. [0054], a given discovery signal (PRS) is used for an active cell) and a second set of reference signal identifiers associated with candidate neighbor nodes in a power-saving mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the PRS information is transmitted by the cell to the UE for verifying the dormant cell status of different neighboring eNBs or cells. [0054], a given discovery signal (PRS) is used for a dormant cell)).

As to claim 14, Lunttila teaches wherein the action includes: 
selecting a candidate neighbor node associated with a reference signal included in the measurement report as a target node for a handover procedure, or 
modifying an operating mode of one or more candidate neighbor nodes based at least in part on the measurement report (Lunttila, [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated).

As to claim 16, Lunttila teaches wherein modifying the operating mode of the candidate neighbor node causes the candidate neighbor node to modify at least one of: 
a periodicity associated with the schedule, 
a transmit power associated with transmitting signals from the candidate neighbor node, 
a beam sweep configuration of the candidate neighbor node, 
an availability of one or more functions that the candidate neighbor node is capable of performing (Lunttila, [0048], [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated, allowing the dormant cell to transmit a PSS/SSS/CRS signal as the discovery signal), or 
a combination thereof.

As to claim 30, Lunttila teaches a wireless node for wireless communication (Lunttila, Fig. 2, Fig. 4, [0072]-[0074], a UE in a system for wireless communications), comprising: 
a memory (Lunttila, Fig. 4, [0072]-[0074], [0077], the UE includes a memory 415); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (Lunttila, Fig. 4, [0072]-[0074], [0077], the UE includes a processor 414 which executes the program stored in the memory 415 to perform the functions of the UE): 
receive an indication of a plurality of sets of reference signal identifiers (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the UE detects the PCI transmitted by a cell, where the PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells), wherein each set of reference signal identifiers of the plurality of sets of reference signal identifiers identifies reference signals of candidate neighbor nodes associated with the set (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], each PCI is associated with reference signals (i.e. PRSs) of the cell. The eNB or base station in the cell configures the UE to measure other neighboring eNBs or cells, which indicates different PCIs), wherein each candidate neighbor node associated with the set is in a same operating mode (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the UE verifies whether the discovery signal is sent by an active or a dormant cell. The UE determines that the cells are dormant); and 
transmit a measurement report based at least in part on measuring one or more reference signals identified in the plurality of sets of reference signal identifiers (Lunttila, [0040]-[0041], Fig. 2, [0057]-[0062], [0069], the UE sends a measurement report to the eNB based on the reference signals (PRS) and SIBx received from each cell with corresponding PCI).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila et al. (WO 2015/063253) (provided in the IDS), hereinafter “Lunttila” in view of Comsa et al. (WO 2011/085238) (provided in the IDS), hereinafter “Comsa”.

As to claim 15, Lunttila teaches wherein modifying the operating mode of the candidate neighbor node comprises: 
determining a current operating mode associated with the candidate neighbor node (Lunttila, [0047], [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated. The mode of the cells (dormant or active) is determined and reported).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 15, transmitting, to the candidate neighbor node, an indication causing the candidate neighbor node to modify the current operating mode of the candidate neighbor node based at least in part on the current operating mode and the measurement report.

	However, Comsa teaches transmitting, to the candidate neighbor node, an indication causing the candidate neighbor node to modify the current operating mode of the candidate neighbor node based at least in part on the current operating mode and the measurement report (Comsa, Fig. 3, [0134]-[0138], the RNC/network transmits to the target cell a wake up CPICH signal (303) based on the measurement report received from the WTRU (301) and the target cell being dormant).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught (Comsa, [0008]).

As to claim 17, Lunttila teaches wherein the action includes modifying an operating mode of a candidate neighbor node associated with a reference signal identified in the measurement report (Lunttila, [0050], Fig. 3, [0069], the eNB receives the measurement report and determines when dormant cells are to be reactivated. The measurement report is associated with the PCI and discovery signals received (PRS, CSI-RS, etc.)).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 17, the method further comprising: 
receiving, from the child node, a second measurement report based at least in part on modifying the operating mode of the candidate neighbor node; and 
performing a second action based at least in part on receiving the second measurement report.

However, Comsa teaches the method further comprising: 
receiving, from the child node, a second measurement report based at least in part on modifying the operating mode of the candidate neighbor node (Comsa, Fig. 3, [0138], the UE transmits a second measurement report (306) to the RNC/network after the RNC/network wakes up the CPICH in the target cell); and 
performing a second action based at least in part on receiving the second measurement report (Comsa, Fig. 3, [0143], after receiving the second measurement report (306), the RNC/network transmits an activate state signal (308) to the target cell).

(Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 18, wherein the second action includes: 
selecting a candidate neighbor node associated with a reference signal identified in the second measurement report as a target node for a handover procedure, or 
modifying an operating mode of one or more candidate neighbor nodes based at least in part on the second measurement report.

As to claim 18, Comsa teaches wherein the second action includes: 
selecting a candidate neighbor node associated with a reference signal identified in the second measurement report as a target node for a handover procedure (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell), or 
modifying an operating mode of one or more candidate neighbor nodes based at least in part on the second measurement report (Comsa, [0133], Fig. 3, [0138], [0143], after receiving the second measurement report (306), the RNC/network transmits an activate state signal (308) to the target cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught (Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 19, wherein the action includes selecting a candidate neighbor node associated with a reference signal identified in the measurement report as a target node for a handover procedure, and 
wherein selecting the candidate neighbor node associated with the reference signal identified in the measurement report as the target node for a handover procedure is based at least in part on: 
information associated with the child node, 
information associated with the candidate neighbor node, 
the measurement report, or 
a combination thereof.

As to claim 19, Comsa teaches wherein the action includes selecting a candidate neighbor node associated with a reference signal identified in the measurement report as a target node for a handover procedure (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell), and 
wherein selecting the candidate neighbor node associated with the reference signal identified in the measurement report as the target node for a handover procedure is based at least in part on: 
(Comsa, Fig. 3, [0135], [0138], [0143], the handover decision to the target cell (307) is based on the information transmitted by the WTRU indicating that is in the vicinity of the dormant target cell (302)), 
information associated with the candidate neighbor node (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell. The measurement report is information associated with the measurement of the target cell), 
the measurement report (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell), or 
a combination thereof (Comsa, [0133], Fig. 3, [0135], [0138], [0143], the handover decision to the target cell is based on steps 302-306).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 20, wherein the information associated with the child node includes: 
a location of the child node, 
a trajectory of the child node, 
a service level requested by the child node, or 


As to claim 20, Comsa teaches wherein the information associated with the child node includes: 
a location of the child node (Comsa, Fig. 3, [0135], [0138], [0143], the handover decision to the target cell (307) is based on the information transmitted by the WTRU indicating that is in the vicinity of the dormant target cell (302)), 
a trajectory of the child node (Comsa, [0119]-[0124], GPS or other type of location information, such as movement), 
a service level requested by the child node, or 
a combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 21, wherein the information associated with the candidate neighbor node includes: 
an operating mode of the candidate neighbor node, 
an operating mode history of the candidate neighbor node, 
a power state of the candidate neighbor node, 
a cost parameter for selecting the candidate neighbor node, or 
a combination thereof.

As to claim 21, Comsa teaches wherein the information associated with the candidate neighbor node includes: 
an operating mode of the candidate neighbor node (Comsa, [0119]-[0124], Fig. 3, [0135], [0138], [0143], in parameters in the measurement report includes energy saving mode or active normal state, trigger type (energy saving HNB), etc. for the target cell (HNB)), 
an operating mode history of the candidate neighbor node, 
a power state of the candidate neighbor node (Comsa, [0119]-[0124], Fig. 3, [0135], [0138], [0143], in parameters in the measurement report includes energy saving mode or active normal state, trigger type (energy saving HNB), etc. for the target cell (HNB)), 
a cost parameter for selecting the candidate neighbor node, or 
a combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

As to claim 22, Lunttila teaches further comprising: 
determining an operating mode of a candidate neighbor node based at least in part on at least one of: 
information associated with one or more child nodes (Lunttila, [0048], [0050], Fig. 3, [0069]-[0070], the network/eNB determines the reactivation of the dormant neighboring eNB/cell based on the measurement report received from the UE), or 
(Lunttila, [0048], [0050], Fig. 3, [0069]-[0070], Fig. 4, [0072], the network/eNB determines the reactivation of the dormant neighboring eNB/cell based on the measurement report received from the UE. The measurement report is associated with the system where the neighboring eNB/cell and the eNB are located).

Lunttila teaches the claimed limitations as stated above. Lunttila does not explicitly teach the following features: regarding claim 22, transmitting, to the candidate neighbor node, a configuration indicating the operating mode of the candidate neighbor node.

However, Comsa teaches transmitting, to the candidate neighbor node, a configuration indicating the operating mode of the candidate neighbor node (Comsa, Fig. 3, [0134]-[0138], the RNC/network transmits to the target cell a wake up CPICH signal (303) based on the measurement report received from the WTRU (301) and the target cell being dormant. [0138]-[0144], the RNC/network transmits to the target cell an activate state signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

As to claim 23, Lunttila teaches a method of wireless communication performed by a neighbor node (Lunttila, Fig. 2, [0059], Fig. 3, [0064], Fig. 4, [0072], a method performed by a second eNB/neighboring eNB in communication with a UE and first eNB), comprising: 
(Lunttila, Fig. 2, [0059]-[0060], the neighboring cell/eNB transmits a discovery signal while in active or dormant. [0054], the discovery signal is one or more of PSS/SSS/CRS/CSI-RS/PRS. . [0057], Fig. 3, [0065], [0067], Additionally, signals are transmitted in a particular location (subframe) associated with dormant cell discovery procedures).

Lunttila teaches the claimed limitations as stated above. Lunttila further discloses that the first eNB determines to reactivate the dormant cell/eNB based on the measurement report received from a UE (Lunttila, [0048], [0050]). Lunttila does not explicitly teach the following features: regarding claim 23, receiving, from a control node, an indication of an action performed by the control node; and 
modifying the operating mode of the neighbor node based at least in part on receiving the indication from the control node.

However, Comsa teaches receiving, from a control node, an indication of an action performed by the control node (Comsa, Fig. 3, [0134]-[0138], the RNC/network transmits to the target cell a wake up CPICH signal (303) based on the measurement report received from the WTRU (301)); and 
modifying the operating mode of the neighbor node based at least in part on receiving the indication from the control node (Comsa, Fig. 3, [0134]-[0138], based on the wake up CPICH message received from the RNC (303), the target cell activates its CPICH (304)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one (Comsa, [0008]).

As to claim 24, Lunttila teaches wherein the operating mode includes: 
an active operating mode (Lunttila, Fig. 2, [0059]-[0060], the neighboring cell/eNB transmits a discovery signal while in active or dormant), or 
a power-saving operating mode (Lunttila, Fig. 2, [0059]-[0060], the neighboring cell/eNB transmits a discovery signal while in active or dormant).

As to claim 25, Lunttila teaches wherein the operating mode of the neighbor node is based at least in part on information associated with one or more child nodes (Lunttila, [0053]-[0054], [0060]-[0063], the dormant or active state of the neighboring cell is based on the measurements performed by the UE).

As to claim 26, Lunttila teaches further comprising: 
transmitting, to the control node, an indication of the schedule associated with the operating mode (Lunttila, [0054], [0055], [0057], Fig. 3, [0065], [0067], the eNB transmits X2 signaling to the eNBs/UE with information indicating the location associated with dormant cell discovery procedure for dormant cells, such as a discovery signal (CRS, CSI-RS, PRS) located in a fixed subframe. The UE performs the measurements based on the discovery signals (CRS, CSI-RS, PRS) and SIBx received from each cell with corresponding PCI at the location indicated (subframe), and transmits the measurement report to the eNB).

Lunttila teaches the claimed limitations as stated above. Lunttila further discloses that the first eNB determines to reactivate the dormant cell/eNB based on the measurement report received from a UE (Lunttila, [0048], [0050]), but not based on the indication received from the 
modifying a periodicity associated with the schedule, 
modifying a transmit power associated with transmitting the reference signals, 
modifying a beam sweep configuration of the neighbor node, 
modifying an availability of one or more functions that the neighbor node is capable of performing, or 
a combination thereof.

As to claim 27, Comsa teaches wherein modifying the operating mode of the neighbor node includes at least one of: 
modifying a periodicity associated with the schedule, 
modifying a transmit power associated with transmitting the reference signals (Comsa, Fig.3, [0137]-[0138], the target cell wakes up the CPICH based on message received from the RNC (303) and starts transmitting CPICH or reference signals), 
modifying a beam sweep configuration of the neighbor node, 
modifying an availability of one or more functions that the neighbor node is capable of performing (Comsa, Fig.3, [0137]-[0138], the target cell wakes up the CPICH based on message received from the RNC (303) and starts transmitting CPICH or reference signals. [0143]-[0144], Also, the target cell starts performing the handover with the RNC and WTRU), or 
a combination thereof (Comsa, Fig.3, [0137]-[0138], [0143]-[0144], the target cell wakes up based on steps 303 and 308).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one (Comsa, [0008]).

As to claim 28, Lunttila teaches wherein the operating mode is a power-saving mode (Lunttila, Fig. 2, [0059]-[0060], Fig. 4, [0072], the neighboring cell/eNB transmits is dormant).

Lunttila teaches the claimed limitations as stated above. Lunttila further discloses that the first eNB determines to reactivate the dormant cell/eNB based on the measurement report received from a UE (Lunttila, [0048], [0050]). Lunttila does not explicitly teach the following features: regarding claim 28, wherein the indication of the action performed by the control node indicates that the control node selected the neighbor node as a target node for a handover procedure, and 
wherein modifying the operating mode of the neighbor node comprises: 
changing the operating mode of the neighbor node to an active mode.

However, Comsa teaches wherein the indication of the action performed by the control node indicates that the control node selected the neighbor node as a target node for a handover procedure (Comsa, [0133], Fig. 3, [0138], [0143], the RNC/network performs a handover decision (307) for the target cell based on the measurement report (306) associated with the reference signals (CPICH) transmitted by the target cell), and 
wherein modifying the operating mode of the neighbor node comprises: 
changing the operating mode of the neighbor node to an active mode (Comsa, [0133], Fig. 3, [0138], [0143], after receiving the second measurement report (306), the RNC/network transmits an activate state signal (308) to the target cell).

(Comsa, [0008]).

Lunttila teaches the claimed limitations as stated above. Lunttila further discloses that the first eNB determines to reactivate the dormant cell/eNB based on the measurement report received from a UE (Lunttila, [0048], [0050]). Lunttila does not explicitly teach the following features: regarding claim 29, wherein the indication of the action performed by the control node indicates a different operating mode for the neighbor node, 
wherein modifying the operating mode of the neighbor node comprises: 
modifying the operating mode of the neighbor node to the different operating mode; and 
transmitting reference signals according to a schedule associated with the different operating mode.

As to claim 29, Comsa teaches wherein the indication of the action performed by the control node indicates a different operating mode for the neighbor node (Comsa, Fig. 3, [0135]-[0138], the RNC/network transmits to the target cell a wake up CPICH signal (303), where the cell is dormant), 
wherein modifying the operating mode of the neighbor node comprises: 
modifying the operating mode of the neighbor node to the different operating mode (Comsa, Fig. 3, [0135]-[0138], the target cell receives the wake up CPICH signal (303) and activates its CPICH); and 
transmitting reference signals according to a schedule associated with the different operating mode (Comsa, Fig. 3, [0135]-[0138], [0202], the target cell receives the wake up CPICH signal (303), activates its CPICH and transmits CPICH or reference signals based on a schedule).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunttila to have the features, as taught by Comsa in order to, from an energy saving perspective, reduce the power consumption of one or more NodeBs and determine when to put cells in power-saving mode and when to bring them back to the normal state (Comsa, [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nory et al. U.S. Patent Application Pub. No. 2015/0118968 – Measurement management in small-cell systems.
Wang et al. EP 2747493 – Power control method, base station and terminal equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473